DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2015/0096931).
With respect to claim 1, Jensen discloses a filter assembly 10 (removable filter assembly), as shown in Fig. 1, having: a filter housing 12 having a standpipe member 44 (center post), as shown in Fig. 1, the removable filter assembly 10 having: a filter element 70 adapted to remove at least one of the particulate or contaminate from the fluid, as shown in Fig. 1, wherein the filter element 70 includes an interior wall 160 defining a passage having a first end and a second end, as shown in Fig. 1; and a sealing device 150 (container arrangement) including a channel 162 and an outer wall 152, 156, in contact with the filter element 70 at the first end of the passage, as shown in Fig. 2.
Jensen does not state that the container arrangement is adapted to capture at least one of the particulate or contaminate from the fluid.  However, this limitation is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the container arrangement 150 disclosed by Jensen includes all the claimed structural limitations, as therefore, it is inherent and/or obvious that it is capable of performing the intended use.

With respect to claim 2, Jensen discloses wherein the outer wall 152, 156, defines an outer profile extending from the first end of the passage toward the second end of the passage, as shown in Fig. 2, the channel 162 defining an inner wall configured to provide a fluid tight seal with the center post 44, as shown in Fig. 2.

	With respect to claim 3, Jensen discloses wherein the outer wall 152, 156, includes a plurality of ribs 152, as shown in Fig. 6.

	With respect to claim 4, Jensen discloses wherein the ribs 152 are radially aligned, as shown in Fig. 6.

	With respect to claim 5, Jensen discloses wherein each of the ribs 152 includes an edge defining the outer profile, as shown in Fig. 6.

	With respect to claim 6, Jensen discloses wherein the outer profile decreases from the first end toward the second end, as shown in Fig. 6.

	With respect to claim 7, Jensen discloses wherein the outer wall 152, 156, defines a chamber 178, as shown in Fig. 6.

	With respect to claim 8, Jensen discloses wherein the outer wall 152, 156, includes a plurality of ribs 152 and the chamber 178 is between each of the ribs 152, as shown in Fig. 6.

	With respect to claim 9, Jensen discloses wherein the container arrangement 150 defines a base located at a first end and a shoulder located at a second end, wherein each of the ribs 152 extends from the base to the shoulder, as shown in Fig. 6.

	With respect to claim 10, Jensen discloses wherein the shoulder defines an interior slot 159 configured to retain a gasket 154 to provide the fluid tight seal with the center post 44, as shown in Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778